Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 16, 2015

The Court of Appeals hereby passes the following order:

A16D0099. MICHEL THOMAS v. ROLLINS, INC. d/b/a ORKIN, INC. et al.

      This application is Michel Thomas’s latest attempt to obtain appellate review
in his workers’ compensation case.1 We lack jurisdiction because the application is
untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State of
Georgia, 190 Ga. App. 734 (380 SE2d 57) (1989). Thomas filed his application on
September 11, 2015, which was more than two years after the May 3, 2013 order he
is challenging. Therefore, his application is untimely, and it is hereby DISMISSED
for lack of jurisdiction.
      In addition, we note that Thomas has previously sought appellate review in his
workers’ compensation case. In Case Number A13D0408 (Order of June 24, 2013),
we denied Thomas’s application for discretionary appeal of the superior court’s order
affirming the agency’s denial of benefits. In Case Numbers A14A1368 (Order of
April 30, 2014) and A15A2259 (Order of August 20, 2015), we dismissed Thomas’s
direct appeals from the superior court’s order affirming the agency’s denial of
benefits and the superior court’s order denying his motion attacking the decision as


      1
        Thomas filed a document titled “Claimant/Appellant’s Motion to Void” in the
Supreme Court. The Supreme Court docketed the filing as an application for
discretionary review and transferred the matter here.
void. In light of this history, the respondent urges us to sanction Thomas for the
instant filing. Although we find that Thomas’s application is frivolous, we decline
to impose sanctions at this time. However, we caution Thomas that, pursuant to
Court of Appeals Rule 15 (b), this Court is empowered to impose sanctions upon a
party who files a frivolous pleadings. We caution Thomas against future filings that
have no substantial basis in law, as such may result in the imposition of sanctions.

                                       Court of Appeals of the State of Georgia
                                                                            11/16/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.